Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-16, 21 and 22 in the reply filed on August 12, 2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to find Invention II along with Invention I {Remarks, Page 2 Lines 5-11}.  This is not found persuasive because the two inventions have different designs regarding the location of the posts and the track with respect to the lid and the ring.  Invention I has the track on the lid and the posts on the ring, while Invention II requires the track on the ring, and the posts on the lid.  This would require features of the lid and the ring to interact in different locations.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, and there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2022.
Claim Objections
Claim 8 is objected to because of the following informality: Claim 8 in the preamble could read, “The container system of claim 7 ….”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-16, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linkletter (3,693,820).
Re Claim 1, Linkletter – a safety closure cap – discloses a container system [Fig. 1] comprising: a container body having a base [12], at least one sidewall [14] extending upwardly from the base, and a rim [16] disposed opposite the base, wherein the rim defines an open end of the container; a lid [18] configured to close the open end of the container, wherein the lid comprises: a track [36] disposed at least partially circumferentially within a peripheral portion of the lid; at least one insertion point [42] within the track; and at least one retention region [43] within the track; a ring [20] disposed circumferentially about the at least one sidewall, between the rim and the base, wherein the ring comprises at least one post [34] which is configured to be inserted into and removed from the at least one insertion point and retained within the retention region; wherein at least one of the ring and the lid are circumferentially rotatable between a locked position [Col. 3 Lines 23-37], wherein the at least one post is within the at least one retention region and an unlocked position, wherein the at least one post is within the at least one insertion point [Col. 4 Lines 16-25].

    PNG
    media_image1.png
    371
    498
    media_image1.png
    Greyscale

Re Claims 5 and 6, Linkletter discloses two posts [34] and two insertion points [42, Fig. 5].
Re Claim 9, Linkletter discloses the ring comprises a stop [32] which prevents movement of the ring vertically over the rim [Fig. 3].
Re Claim 10, Linkletter discloses the ring and the lid comprise visual elements which indicate the correct alignment of the at least one post and the at least one insertion point [Col. 4 Lines 29-32].
Re Claim 11, Linkletter discloses a visual element on the ring must be aligned with a visual element on the lid to align the at least one post and the at least one insertion point [Col. 4 Lines 32-36].
Re Claim 12, Linkletter discloses the sidewall is cylindrical, the ring is cylindrical, and the lid is a disc [Fig. 1].
Re Claim 13, Linkletter discloses the ring is circumferentially rotatable about the sidewall [Col. 3 Lines 15-22].
Re Claim 14, Linkletter discloses the ring is vertically movable about the sidewall when the system is in an unlocked position [Col. 4 Lines 37-42].
Re Claim 15, Linkletter discloses each of the ring and the lid are circumferentially rotatable about the sidewall and can rotate in unison or separately [Col. 1 Lines 60-67, and Col. 3 Lines 15-22].  The examiner notes if the ring is attached to the cap, then the cap cannot move upwardly, and can rotate or the capability to rotate with the ring.
Re Claim 16, Linkletter discloses the track is disposed radially outward of the sidewall [Fig. 3].
Re Claim 21, Linkletter discloses a lidded locking mechanism comprising: a lid [18] configured to close the open end of a container, wherein the lid comprises: a track [36] disposed at least partially circumferentially within a peripheral portion of the lid; at least one insertion point [42] within the track; and at least one retention region [43] within the track; a ring [20] configured to be disposed circumferentially about the container, wherein the ring comprises at least one post [34] which is configured to be inserted into and removed from the at least one insertion point and retained within the retention region; wherein at least one of the ring and the lid are circumferentially rotatable between a locked position [Col. 3 Lines 23-37], wherein the at least one post is within the at least one retention region and an unlocked position, wherein the at least one post is within the at least one insertion point [Col. 4 Lines 16-25].
Re Claim 22, Linkletter discloses the track is vertically aligned with the post [Fig. 4].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Linkletter as applied to Claim 1 above in view of Thornton et al. (3,811,589) [Thornton].
Linkletter does not expressly disclose that the ring comprises two thumb tabs on opposite sides of the ring.  However, Thornton – a child resistant container – discloses the ring [Thornton, 12] has two thumb tabs [Thornton, outer surface of entrance ways 15, Fig. 1].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses thumb tabs on the exterior of the ring.  One of ordinary skill would be able to modify the ring of the Linkletter to have thumb tabs, before the effective filing date of the invention with predictable and obvious results, in order to have a grip on the ring in order to rotate or hold the ring when attempting to remove the cap [Thornton, Col. 1 Lines 37-45].

    PNG
    media_image2.png
    288
    393
    media_image2.png
    Greyscale

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 2, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose that the at least one post comprises a neck and a head and wherein the head is larger than the neck; and the track comprises a neck-receiving portion and a head-receiving portion and wherein the head-receiving portion is larger than the neck-receiving portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736